     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 1 of 16



                   United States District Court
                     District of Massachusetts

                                   )
Legal Sea Foods, LLC,              )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Civil Action No.
                                   )     20-10850-NMG
Strathmore Insurance Company,      )
                                   )
          Defendant.               )
                                   )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a dispute between Legal Sea Foods,

LLC (“Legal”) and Strathmore Insurance Company (“Strathmore”)

over insurance coverage for business interruption losses

suffered by the insured during the COVID-19 pandemic.         Pending

before the Court is defendant’s motion to dismiss plaintiff’s

second amended complaint.

I.   Factual Background

     Legal is a seafood restaurant chain that owns and operates

dozens of restaurants in the eastern United States.        Thirty-two

of its restaurants located in Massachusetts, the District of

Columbia, New Jersey, Pennsylvania, Rhode Island and Virginia

(“the Designated Properties”) are covered by a commercial


                                  -1-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 2 of 16



property insurance policy (“the Policy”) issued by Strathmore

for a one-year term beginning on March 1, 2020.

     The Policy provides for Business Income (and Extra Expense)

Coverage for income lost and expenses incurred during a

necessary “suspension” of operations caused by “direct physical

loss of or damage to” the Designated Properties.        The loss or

damage must also be caused by or result from a “Covered Cause of

Loss,” which is defined in the Policy as a “Risk[] Of Direct

Physical Loss unless the loss is: [excluded] or [limited].”           The

Policy also provides additional coverage for business income

losses and expenses that are “caused by action of civil

authority that prohibits access” to the Designated Properties

when a Covered Cause of Loss “causes damage to property other

than” the Designated Properties as long as two additional

conditions are met.

     During the term of the Policy, state and local governments

nationwide issued various orders in response to the COVID-19

pandemic (“the Orders”).    The Orders mandated, inter alia, that

residents remain in their residences unless performing certain

essential activities and temporarily prohibited on-premises

dining at restaurants.




                                  -2-
      Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 3 of 16



      In late March, 2020, Legal submitted a claim to Strathmore

seeking insurance coverage under the Policy for its business

interruption losses purportedly caused by the Orders.          Although

the substance of each Order varies by state and locality, Legal

alleges that the Orders caused many of its restaurants to close

or required it to limit guest capacity and to install protective

barriers to reduce the spread of the virus.        Legal declares that

it has experienced a significant adverse impact on its business

even where its restaurants have been permitted to continue

delivery and take-out operations.        It also avers that the virus

has been physically “present” at its restaurants, outlining a

“handful of examples” of individuals who were known, or

suspected, to be infected at various Designated Properties.

      Following an investigation of plaintiff’s claim, which

Legal purports consisted of a single, brief telephone call,

Strathmore denied the claim.      It also denied a subsequent

request by Legal to reconsider its coverage determination.

II.   Procedural Background

      Plaintiff filed its complaint against defendant in this

Court on May 4, 2020, alleging two counts of breach of contract

and one count seeking a declaratory judgment.        It filed its




                                   -3-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 4 of 16



first amended complaint (“FAC”) on June 5, 2020, in which it

added a claim for a violation of M.G.L. c. 93A (“Chapter 93A”).

     Defendant filed its motion to dismiss the FAC pursuant to

Fed. R. Civ. P. 12(b)(6) on June 19, 2020, which plaintiff

timely opposed.

     In September, 2020, plaintiff moved for leave to file a

second amended complaint (“SAC”), which this Court allowed the

following month.   In the SAC, Legal alleges the same four counts

as in the FAC: breach of contract for failure to pay business

interruption and extra expense coverage (Count I); breach of

contract for failure to pay civil authority coverage (Count II);

unfair or deceptive acts or practices in violation of Chapter

93A; and declaratory judgment (Count IV).       Legal also alleged

the actual presence of the COVID-19 virus at the Designated

Properties and the purported resulting damage.

     The parties subsequently filed short, supplemental

memoranda in support of their positions with respect to the

motion to dismiss.

III. Motion to Dismiss

     A.   Legal Standard

     To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

                                  -4-
      Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 5 of 16



to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).    If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.




                                   -5-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 6 of 16



     B.   Application

     The instant dispute, like many others to have been

adjudicated across the country in recent months, primarily turns

on the meaning of the phrase “direct physical loss of or damage

to” property, which is a prerequisite to coverage under the

business income and extra expense provisions of the Policy.

     The interpretation of an insurance policy is a question of

law. See Ruggerio Ambulance Serv. v. Nat’l Grange Mut. Ins. Co.,

430 Mass. 794, 797 (2000).    The parties agree, and this Court

concurs, that Massachusetts law governs the interpretation of

the Policy and under Massachusetts law, courts are to

     construe an insurance policy under the general rules of
     contract interpretation, beginning with the actual language
     of the polic[y], given its plain and ordinary meaning.

Easthampton Congregational Church v. Church Mut. Ins. Co., 916

F.3d 86, 91 (1st Cir. 2019) (internal citation omitted).

Although ambiguous words or provisions must be resolved against

the insurer, id. at 92,

     provisions [that] are plainly and definitely expressed in
     appropriate language must be enforced in accordance with
     [the policy’s] terms.

High Voltage Eng’g Corp. v. Fed. Ins. Co., 981 F.2d 596, 600

(1st Cir. 1992) (internal citation omitted).




                                  -6-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 7 of 16



          1.   Breach of Contract – Business Income & Extra

               Expense Coverage (Count I)

     Strathmore contends that Count I should be dismissed

because Legal cannot plead facts sufficient to show “direct

physical loss of or damage to” property at any of the 32

Designated Properties.    Legal rejoins, however, that its

allegations in the SAC, namely that COVID-19 was present on its

properties and caused physical loss or damage to those

properties resulting in the suspension of its operations, are

more than enough to survive dismissal at this stage.

     First, Legal does not plausibly allege that its business

interruption losses resulted from the presence of COVID-19 at

the Designated Properties.    Instead, it indicates in the SAC

that “[t]he Orders caused and are continuing to cause” the

losses for which it claims entitlement to coverage.

     Second, even if Legal had properly alleged that COVID-19

caused business interruption losses due to its presence at the

Designated Properties, it would not be entitled to coverage

under the Policy.   Courts in Massachusetts have had occasion to

interpret the phrase “direct physical loss” and have done so

narrowly, concluding that it requires some kind of tangible,

material loss. See, e.g., Harvard St. Neighborhood Health Ctr.,


                                  -7-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 8 of 16



Inc. v. Hartford Fire Ins. Co., No. 14-13649-JCB, 2015 U.S.

Dist. LEXIS 187495, at *18 (D. Mass. Sept. 22, 2015)

(“Intangible losses do not fit within th[e] definition [of

‘direct physical loss’].”); Crestview Country Club, Inc. v. St.

Paul Guardian Ins. Co., 321 F. Supp. 2d 260, 264-65 (D. Mass.

2004) (collecting cases).    Accordingly, the plain meaning of

“direct physical loss”

     require[s] some enduring impact to the actual integrity [of
     the insured premises and] does not encompass transient
     phenomena of no lasting effect.

SAS Int’l, Ltd. v. General Star Indem. Co., No. 1:20-cv-11864,

2021 U.S. Dist. LEXIS 31093, at *10 (D. Mass. Feb. 19, 2021).

     The COVID-19 virus does not impact the structural integrity

of property in the manner contemplated by the Policy and thus

cannot constitute “direct physical loss of or damage to”

property.   A virus is incapable of damaging physical structures

because “the virus harms human beings, not property.” Wellness

Eatery La Jolla LLC v. Hanover Ins. Grp., No. 20cv1277, 2021

U.S. Dist. LEXIS 23014, at *16 (S.D. Cal. Feb. 3, 2021).         The

presence of the virus at insured locations

     would not constitute the direct physical loss or damage
     required to trigger coverage under the Policy because the
     virus can be eliminated. The virus does not threaten the
     structures covered by property insurance policies, and can
     be removed from surfaces with routine cleaning and
     disinfectant.

                                  -8-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 9 of 16



Terry Black’s Barbecue, LLC v. State Auto. Mut. Ins. Co., No.

1:20-CV-665, 2020 U.S. Dist. LEXIS 234939, at *20 (W.D. Tex.

Dec. 14, 2020) (also observing that “[p]laintiffs have not pled

any facts showing that the coronavirus caused physical loss,

harm, alteration, or structural degradation to their property”).

     Many other courts have concluded likewise and have

dismissed complaints containing similar allegations. See, e.g.,

SAS Int’l, Ltd., 2021 U.S. Dist. LEXIS 31093, at *8 n.4 (D.

Mass. Feb. 19, 2021) (“[N]o reasonable construction of the

phrase ‘direct physical loss,’ however broad, would cover the

presence of a virus.”); Uncork & Create LLC v. Cincinnati Ins.

Co., 2020 U.S. Dist. LEXIS 204152, at *13-14 (S.D.W. Va. Nov. 2,

2020) (stating that “even actual presence of the virus would not

be sufficient to trigger coverage for physical damage or

physical loss to the property [and] the pandemic impacts human

health and human behavior, not physical structures”); Pappy's

Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-BLM,

2020 U.S. Dist. LEXIS 182406, at *2-3 (S.D. Cal. Oct. 1, 2020)

(denying motion for leave to amend the complaint to include

allegations that COVID-19 was present on plaintiffs’ premises

because “the presence of the virus itself . . . do[es] not

constitute direct physical loss[] of or damage to property”).



                                  -9-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 10 of 16



     Legal attempts to distinguish the SAC from the cited cases

but overstates the cogency of its allegations and the utility of

purportedly supporting caselaw.      Many of the decisions cited by

Legal have subsequently been distinguished or refuted.         For

instance, Legal relies on the decisions in Essex Ins. Co. v.

BloomSouth Flooring Corp., 562 F.3d 399 (1st Cir. 2009) and

Matzner v. Seaco Ins. Co., No. 96-0498-B, 1998 Mass. Super.

LEXIS 407 (Mass. Super. Aug. 12, 1998) for the proposition that

a virus can cause physical damage.       Another session of this

Court addressed those cases, however, and held that COVID-19

fundamentally differs from the unpleasant odors and fumes at

issue in those cases. See SAS Int’l, Ltd., 2021 U.S. Dist. LEXIS

31093, at *7-8.

     Similarly, Legal has brought to the Court’s attention the

oft-cited decisions in Studio 417, Inc. v. Cincinnati Ins. Co.,

478 F. Supp. 3d 794 (W.D. Mo. 2020) and Blue Springs Dental

Care, LLC v. Owners Ins. Co., No. 20-CV-00383-SRB, 2020 U.S.

Dist. LEXIS 172639 (W.D. Mo. Sept. 21, 2020) to demonstrate that

dismissal is inappropriate.     Multiple courts have considered

those decisions of United States District Judge Stephen Bough

and have found them to be outliers. See SAS Int’l, Ltd., 2021

U.S. Dist. LEXIS 31093, at *10-11 n.8 (observing that “courts

have either tiptoed around [the] holding [in Studio 417, Inc.],

                                  -10-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 11 of 16



criticized it, or treated it as the minority position); Cafe

Plaza De Mesilla, Inc. v. Cont'l Cas. Co., No. 2:20-cv-354, 2021

U.S. Dist. LEXIS 29163 (D.N.M. Feb. 16, 2021) (“Blue Springs

Dental Care, LLC, represents an outlier case and [] the weight

of recent authority, created by the deluge of coronavirus-

related insurance disputes, favors [the insurer’s] position in

almost uniformly rejecting [the insured’s] reasoning.”).          It is

clear that the weight of legal authority supports dismissal of

Count I.

     Legal also attempts to avoid dismissal of Count I by

contending that Strathmore chose not to include a specific virus

exclusion in the Policy.    That argument is, however, unavailing.

The “absence of an express [virus] exclusion does not operate to

create coverage” for pandemic-related losses. SAS Int’l, Ltd.,

2021 U.S. Dist. LEXIS 31093, at *9 (quoting Given v. Commerce

Ins. Co., 440 Mass. 207, 212 (2003)).       Under the express terms

of the relevant provision of the Policy, Legal was entitled to

coverage only for losses resulting from “direct physical loss of

or damage to” the Designated Properties and the absence of a

virus exclusion does not insinuate the expansion of such

coverage.

     Accordingly, Count I of the complaint will be dismissed.



                                  -11-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 12 of 16



          2.    Breach of Contract – Civil Authority Coverage

                (Count II)

     Strathmore also seeks dismissal of Legal’s claim of breach

of contract for failure to provide coverage under the civil

authority provision.

     That provision of the Policy requires Strathmore to pay for

Legal’s business interruption losses resulting from an action of

civil authority only if that action “prohibits access” to the

Designated Properties.    Many courts that have addressed

equivalent civil authority provisions have drawn a clear line

between actions that “prohibit” access to insured properties and

those that merely “limit” such access. See, e.g., Riverside

Dental of Rockford, Ltd. v. Cincinnati Ins. Co., No. 20 CV

50284, 2021 U.S. Dist. LEXIS 20826, at *12-13 (N.D. Ill. January

19, 2021) (dismissing claim for civil authority coverage because

the relevant government orders “did not forbid or prevent the

ability to enter” the insured premises but rather “limited the

types of services that could be provided”); Brian Handel D.M.D.,

P.C. v. Allstate Ins. Co., No. 20-cv-3198, 2020 U.S. Dist. LEXIS

207892, at *9-10 (E.D. Pa. Nov. 6, 2020) (dismissing claim for

civil authority coverage because “the [Pennsylvania COVID-19]

orders limit, rather than prohibit, access to the property”);



                                  -12-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 13 of 16



Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20-cv-2160,

2020 U.S. Dist. LEXIS 171979, at *7-8 (N.D. Ill. Sept. 21, 2020)

(dismissing claim for civil authority coverage because

“coronavirus orders have limited plaintiff's operations, [but]

no order issued in Illinois prohibits access to plaintiff's

premises”).

     Although Legal alleges that the Orders mandated the closure

of and prohibited access to some of its insured restaurants,

plaintiff fails to identify any specific Order that expressly

and completely prohibited access to any of the Designated

Properties.   In fact, Legal acknowledges in both the SAC and its

memoranda opposing the instant motion that the Orders permitted

its restaurants to continue carry-out and delivery operations.

Consequently, Legal cannot establish a necessary prerequisite of

coverage under the civil authority provision of the Policy. See

4431, Inc. v. Cincinnati Ins. Cos., No. 5:20-cv-04396, 2020 U.S.

Dist. LEXIS 226984, at *32 (E.D. Pa. Dec. 3, 2020) (“Plaintiffs’

ability to continue limited takeout and delivery operations at

the premises precludes coverage under the Civil Authority

provision: a prohibition on access to the premises, which is a

prerequisite to coverage, is not present.”).




                                  -13-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 14 of 16



     To the extent Legal suggests that dismissal of its civil

authority coverage claim is inappropriate because it would have

suffered greater financial loss by keeping its restaurants open

for carry-out and delivery services, it does so in vain.          It is

immaterial whether it is economically feasible for Legal to

continue restaurant operations solely for carry-out and delivery

sales.   Rather, the relevant inquiry is whether the Orders

prohibited access to the Designated Properties, which they

clearly did not for the reasons stated above.

     Because the Orders limit, rather than prohibit, access to

the Designated Properties, Legal is not entitled to civil

authority coverage under the Policy and Count II of the

complaint will be dismissed.

           3.   Chapter 93A Claim (Count III)

     Strathmore seeks to dismiss Legal’s Chapter 93A claim,

which is based on the allegedly unfair and deceptive

investigation and denial of Legal’s claim to insurance coverage.

     Chapter 93A prohibits “[u]nfair methods of competition and

unfair or deceptive acts or practices in the conduct of any

trade or commerce,” M.G.L. c. 93A, § 2(a).       In the insurance

context, specifically, an insurer does not violate Chapter 93A

in denying coverage “so long as [it] made a good faith


                                  -14-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 15 of 16



determination to deny coverage” even if the insurer’s

interpretation of the policy was incorrect. Ora Catering, Inc.

v. Northland Ins. Co., 57 F. Supp. 3d 102, 110-11 (D. Mass.

2014).   Furthermore,

     [w]hen coverage has been correctly denied . . . no
     violation of the Massachusetts statutes proscribing unfair
     or deceptive trade practices may be found.
Harvard St. Neighborhood Health Ctr., Inc. v. Hartford Fire Ins.

Co., No. 14-13649-JCB, 2015 U.S. Dist. LEXIS 187495, at *24 (D.

Mass. Sept. 22, 2015) (quoting Transamerica Ins. Co. v. KMS

Patriots, 52 Mass. App. Ct. 189, 197 (2001)).

     The Court has concluded that Strathmore correctly denied

coverage under the Policy.     Therefore, dismissal of the Chapter

93A claim is warranted.

           4.   Declaratory Judgment (Count IV)

     Finally, Strathmore contends that Count IV, which seeks a

declaratory judgment that the Policy covers Legal’s claim and

that no exclusion applies to bar or limit coverage for its

claim, must also be dismissed.

     Because the Court has determined that Legal has failed to

plead facts sufficient to demonstrate that it is entitled to

coverage under the Policy, dismissal of Count IV is appropriate.




                                  -15-
     Case 1:20-cv-10850-NMG Document 52 Filed 03/05/21 Page 16 of 16



                                 ORDER

     For the foregoing reasons, the motion of defendants to

dismiss plaintiff’s complaint (Docket No. 16) is ALLOWED.

So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated March 5, 2021




                                  -16-
